DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the upper end” and “the rear end”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the upper surface”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 6-7 are rejected under 35 U.S.C. 102(a1) as being anticipated by Wang et al. (US 2012/0052712).
Regarding claim 1, Wang et al. disclose a plug connector comprising:
a housing (31);
a locking member (313) located at an upper end of the insulative housing; and
a pulling tape (36) connected with the locking member, wherein the insulative housing includes an insertion member (3113) for the pulling tape to pass through, the pull tape includes a horizontal portion (361) connected with the locking member, a handle portion (pulling portion) for manual pulling, and a vertical portion (3621) located between the horizontal portion and the handle portion, and the handle portion is operable to pull horizontally backwards to move the locking member downwards to unlock the plug connector from a socket connector.
Wang et al. silent about the housing is being an insulative housing.  This feature is seen to be an inherented because a housing of an electrical connector must be an insulative housing to function as intended.

Regarding claim 2, Wang et al. disclose the insertion member includes an extension portion (E1) extending rearward from the insulative housing, a connecting portion (E2) extending in the left and right direction from both ends of the extension portion to form a limiting groove (E3).
[AltContent: textbox (E3)][AltContent: arrow][AltContent: textbox (E1)][AltContent: textbox (E2)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    304
    392
    media_image1.png
    Greyscale



Regarding claim 6, Wang et al. disclose the insulating housing includes a front housing and a rear housing assembled with the front housing.

[AltContent: textbox (Front housing)][AltContent: textbox (Rear housing)]
    PNG
    media_image2.png
    477
    777
    media_image2.png
    Greyscale


Regarding claim 7, Wang et al. disclose the insertion member is integrally formed with the rear housing.

Claims 1, 8-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Chinese Patent (CN 110350337).
Regarding claim 1, CN’337 disclose a plug connector comprising:
a housing (101);
a locking member (403) located at an upper end of the insulative housing; and
a pulling tape (14) connected with the locking member, wherein the insulative housing includes an insertion member (A1) for the pulling tape to pass through, the pull tape includes a horizontal portion (A2) connected with the locking member, a handle portion (141) for manual pulling, and a vertical portion (142) located between the horizontal portion and the handle 
CN’337 silent about the housing is being an insulative housing.  This feature is seen to be an inherented because a housing of an electrical connector must be an insulative housing to function as intended.
[AltContent: textbox (A5)][AltContent: arrow][AltContent: textbox (A1)][AltContent: arrow]		
    PNG
    media_image3.png
    543
    507
    media_image3.png
    Greyscale

[AltContent: textbox (A3)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A2)]
    PNG
    media_image4.png
    439
    702
    media_image4.png
    Greyscale


Regarding claim 8, CN’337 disclose the locking member includes an elastic piece fixed on the upper end of the insulating housing and a connecting piece (A3) arranged at the rear end of the elastic piece.

Regarding claim 9, CN’337 disclose the upper surface of the elastic piece is provided with a locking protrusion (401) for matching with a locking hole of the socket connector.

Regarding claim 10, CN’337 disclose the connecting piece is provided with a positioning hole, and the horizontal portion passes through the positioning hole to form a closed ring for connection with the locking elastic piece (see Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent (CN 110350337).
Regarding claim 11, CN’337 substantially disclosed the claimed invention except the insertion member (A1) being positioned in the rear face. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the insertion member to the rear face, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 12, in the modified connector, CN’337 disclose the through hole (A5) is 
rectangular with a long side and a short side.

Regarding claim 13, in the modified connector, CN’337 disclose a dimension of the long 
side is larger than a transverse dimension of the connecting portion in the transverse direction, and the short side is larger than a vertical dimension of the connecting portion in a vertical direction perpendicular to both the transverse direction and the front-to-back direction.




	Regarding claims 17-20, the method claims are deemed inherit.

Allowable Subject Matter
Claims 3-5, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011.  The examiner can normally be reached on monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRUC T NGUYEN/Primary Examiner, Art Unit 2833